Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Initially, we find no merit to petitioner’s assertion that the hearing was not timely completed. An extension was properly granted due to the Hearing Officer’s unavailability. In addition, the Hearing Officer properly adjourned the hearing to obtain further testimony. We also reject petitioner’s claim that he was denied the right to submit evidence at the hearing. Inasmuch as petitioner failed to request the documents at issue at the hearing, the Hearing Officer was not obligated to obtain such evidence before rendering a decision. Next, petitioner failed to meet his burden of proving that the chain of custody of his urine sample, which was the basis for the charge that he had used a controlled substance, was flawed. Petitioner’s remaining arguments are without merit or were not properly preserved for our review.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.